Citation Nr: 1026733	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to a service-connected bilateral knee 
disorder.

2.  Entitlement to service connection for a left ankle disorder, 
to include as secondary to a service-connected bilateral knee 
disorder.

3.  Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected bilateral knee 
disorder.

4.  Entitlement to service connection for a right heel disorder, 
to include as secondary to a service-connected bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from May 1978 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  It is noted that when the claim was first 
sent to the Board, the issues on appeal included those listed on 
the front page of this action plus four additional service 
connection claims.  Those issues included entitlement to service 
connection for disorders of the left and right wrist, a skin 
condition, and an acquired psychiatric disorder.  

The Board, in September 2009, issued a Decision/Remand with 
respect to all eight issues.  In that action, the Board denied 
entitlement to service connection for disorders of the left and 
right wrist, a skin condition, and an acquired psychiatric 
disorder.  The remaining four issues were remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The claim has since been 
returned to the Board for appellate review.  

The appeal is once again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this claim to the RO/AMC in 
September 2009.  In that remand, the Board pointed out the 
following:

First, a VCAA notice letter is required 
that addresses secondary service connection 
for right ankle, left ankle, low back, and 
right heel disorders on the premise that 
they are proximately due to, or chronically 
aggravated by his service- connected 
bilateral knee disorder.  See 38 C.F.R. § 
3.310 (2008).  In this regard, the Board 
acknowledges that the January 2006 VCAA 
notice letter addressed secondary service 
connection for an acquired psychiatric 
disorder.  However, this letter did not 
address secondary service connection for 
the right ankle, left ankle, low back, and 
right heel claims on appeal.  In this vein, 
the Court has held that adequate notice for 
one set of claims may not be extrapolated 
to satisfy VCAA notice requirements for 
claims contained in another application or 
not addressed in the notice documents under 
review.  Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).  Therefore, a remand is 
required for the RO to issue another VCAA 
letter for these issues that is compliant 
with 38 C.F.R. § 3.159(b)(1) and with all 
legal precedent.

Second, the Veteran must be scheduled for a 
VA examination to obtain a medical opinion 
concerning the etiology of any current 
right ankle, left ankle, low back, and 
right heel disorders on the basis of in-
service incurrence, and on the basis of 
being secondary to a service-connected 
bilateral knee disorder.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran originally contended 
he directly incurred these orthopedic 
disorders during service as the result of 
his MOS as a lifter / loader.  However, he 
and his representative have also asserted 
these disorders are secondary to his 
service-connected bilateral knee disorder, 
on the basis that his knee disorder has 
caused him to walk with an unnatural gait.  
See April 2007 Substantive Appeal; August 
2009 Informal Hearing Presentation.  
Therefore, what is required here is for a 
VA examiner to address the various theories 
of etiology raised by the Veteran and the 
evidence of record. In making this 
determination, as to his alleged left ankle 
disorder, the Board emphasizes the Veteran 
is already service-connected for a left 
heel calcaneal spur.  See 38 C.F.R. § 4.14 
(evaluation of the same disability or the 
same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to 
be avoided).

The record indicates that the AMC did generate and forward a VCAA 
letter that discussed secondary service connection.  Such a 
letter was sent to the appellant in November 2009.  Thus, on this 
item, the Board finds that there has been substantial compliance 
with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 
97 (2008) and Stegall v. West, 11 Vet. App. 268 (1998).  

The record also shows that the appellant underwent a VA Spine 
Examination in January 2010.  However, a review of the opinion 
provided at the end of that examination reveals that the Board's 
remand instructions were not complied therewith.  The Board asked 
that an opinion be given as to whether the appellant's antalgic 
gait contributed to or caused or resulted in the development of 
any of the claimed disabilities.  Unfortunately, such an opinion 
was not provided.  Second, the examiner stated that since there 
were no records showing treatment or suggesting that there was a 
relationship between the various claimed disorders, the evidence 
did not support the claim.  Such a rationale is contrary to 
established case law, i.e., Dalton v. Nicholson, 21 Vet. App. 23 
(2007), which states that an examination will be held to be 
inadequate where the examiner did not comment on the appellant's 
report of in-service injury and instead relied on the absence of 
evidence in the service medical records to provide a negative 
opinion.  

Third, the remand requested that the examiner discuss all of the 
various theories of etiology raised by the appellant and the 
evidence of record.  A review of the opinion provided does not 
show that this was done.  That is, the examiner did not discuss 
the appellant's assertions of continuity of symptoms since 
service.  The examiner did not address whether the appellant's 
military occupational specialty, that of lifting and loading 
equipment for two years, nine months, would have caused or 
resulted in the development of any of the claimed disabilities.  
Moreover, the examiner did not comment on the appellant's 
complaints in service involving the neck and back (November 1980) 
and of the back and joints (June 1981) and whether they were 
prodromas of any of the current disabilities on appeal.  

Thus, it is the opinion of the Board that the requested 
information was not obtained.  In other words, the RO/AMC did not 
comply with the remand instructions.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance with 
the terms of the remand.  As the examination report did not 
specifically address all of the Board's inquiries and it did not 
provide the information needed by the Board, the claim must be 
returned to the RO/AMC for the requested information.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the AMC/RO for the following development:

1.  The appellant should be scheduled for a 
VA orthopedic examination of the back, 
right ankle, left ankle, and right heel.  
The examination must be conducted by a 
physician; i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera, and should be 
conducted by an individual who has not 
previously treated the appellant.  The 
purpose of the exam is to ascertain whether 
the appellant now suffers from the claimed 
disabilities and the etiology of each 
condition.  The physician should be 
provided a copy of this remand together 
with the appellant's entire claims folder, 
and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All appropriate tests should be 
conducted.

The appellant is hereby advised that his 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claims.  See 
38 C.F.R. § 3.655 (2009) and Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an opinion 
responding to the following questions:

a.  Does the appellant currently have 
disabilities of the right ankle, left 
ankle, right heal, and lower back?  

b.  With respect to any found disability of 
the left ankle, does the appellant have a 
disability that is separate and distinct 
from his already service-connected left 
heel calcaneal spur?

c.  If it is determined that the appellant 
is now suffering from disabilities of the 
right ankle, left ankle, right heal, and 
lower back, is it at least as likely as not 
(50 percent or more probable) that any of 
the disorders is directly related or 
attributable to his military service?  It 
would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

It is noted that the examination will be 
held to be inadequate if the examiner 
relies on the absence of evidence in the 
service medical records or post-service 
records to provide a negative opinion.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

d.  If it is determined that the appellant 
is now suffering from disabilities of the 
right ankle, left ankle, right heal, and 
lower back, is it at least as likely as not 
(50 percent or more probable) that any of 
the disorders is proximately due to, or is 
permanently aggravated by, his service-
connected bilateral knee disorder?  

The examiner should also comment on whether 
any change in use or the favoring of the 
service-connected bilateral knee disability 
would have affected the right and left 
ankles, the lower back, and/or the right 
heal.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

It is noted that the examination will be 
held to be inadequate if the examiner 
relies on the absence of evidence in the 
service medical records or post-service 
records to provide a negative opinion.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

e.  The appellant has been diagnosed as 
suffering from an antalgic gait.  If it is 
determined that the appellant is now 
suffering from disabilities of the right 
ankle, left ankle, right heal, and lower 
back, is it at least as likely as not (50 
percent or more probable) that any of the 
disorders is proximately due to, or is 
permanently aggravated by, his antalgic 
gait?  It would be helpful if the examiner 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

It is noted that the examination will be 
held to be inadequate if the examiner 
relies on the absence of evidence in the 
service medical records or post-service 
records to provide a negative opinion.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

f.  The examiner must comment on the 
appellant's assertions that he has suffered 
from symptoms and manifestations of all of 
the claimed conditions since service.  The 
examiner must additionally address whether 
the appellant's military occupational 
specialty, that of lifting and loading 
equipment for two years, nine months, would 
have caused or resulted in the development 
of any of the claimed disabilities.  Also, 
the examiner must explain whether the 
appellant's complaints in service involving 
the neck and back (November 1980) and of 
the back and joints (June 1981) were 
prodromas of any of the current 
disabilities on appeal.  It is noted that 
the examination will be held to be 
inadequate if the examiner relies on the 
absence of evidence in the service medical 
records or post-service records to provide 
a negative opinion.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

If the examiner determines that the 
appellant's claimed disorders were not due 
to service or are not secondary to a 
service-connected disability, as contended 
by the appellant, the examiner must 
specifically note why the evidence does not 
support the appellant's contentions.  

Again, the examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


